Filed 9/30/15 P. v. Rapacon CA1/2
                           NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                   IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                            FIRST APPELLATE DISTRICT

                                                       DIVISION TWO


THE PEOPLE,
         Plaintiff and Respondent,
                                                                              A144465
         v.
                                                                              (Solano County
BENNIE F. RAPACON, III,
                                                                              Super. Ct. No. VCR 221440)
         Defendant and Appellant.


         Defendant Bennie Rapacon was arrested on July 26, 2014 and charged with felony
indecent exposure with a prior conviction for the same (Pen. Code, § 314, subd. (1)) and
misdemeanor engaging in lewd conduct (id., § 647, subd. (a)). It was also alleged that
defendant had three prison priors within the meaning of Penal Code section 667.5.1
         On December 1, 2014, defendant entered into a negotiated plea agreement,
pursuant to which he pleaded no contest to the indecent exposure charge and admitted
one of the prison priors, in exchange for a three-year prison term and dismissal of the
remaining charge and special allegations. After ensuring that defendant knowingly,
intelligently, and voluntarily waived his constitutional and statutory rights and
understood the consequences of the plea agreement, the court found defendant guilty on
count one, found the prison prior allegation to be true, and dismissed the remaining count



         1
        Because defendant entered into a plea agreement prior to the preliminary hearing
and waived preparation of a sentencing report, the record contains no information
regarding the incident(s) giving rise to defendant’s arrest.
                                                                  1
and allegations. Defendant waived preparation of a sentencing report, and court
sentenced him to three years in state prison, comprised of the two-year midterm on count
one and one consecutive year for the prison prior. It also imposed numerous fines and
ordered defendant to register as a sex offender pursuant to Penal Code section 290. The
matter was referred to probation for calculation of presentence credits, with defendant’s
appearance waived for the credit hearing.
       On December 15, the court awarded defendant 129 actual local time credits and
129 local conduct credits, for a total of 258 days credit for time spent in custody.
       Defendant filed a timely notice of appeal.
       Appointed counsel for defendant has asked this court to conduct an independent
review of the record pursuant to People v. Wende (1979) 25 Cal. 3d 436, to determine
whether there are any arguable issues that require briefing. Defendant was advised of his
right to file a supplemental brief of his own, but he did not do so. We have reviewed the
record, which consists of a 30-page clerk’s transcript and 10-page reporter’s transcript,
and find no arguable issues that require briefing.
       The judgment of conviction is affirmed.




                                                 2
                                _________________________
                                Richman, Acting P.J.


We concur:


_________________________
Stewart, J.


_________________________
Miller, J.




A144465; P. v. Rapacon



                            3